t c no united_states tax_court commissioner of internal revenue and board_of trustees meba pension_trust respondents john f romann petitioner v docket no 8842-96r filed date the meba plan a collectively bargained multiemployer pension_plan provided notice in an employee publication that the meba plan was going to apply to the irs for an advance determination that it continued to be a tax- qualified_pension plan after adoption of certain plan amendments p a retiree receiving a pension under the meba plan received this notice and wrote to the irs asserting that the meba plan after incorporation of the amendments no longer would be tax-qualified the irs issued a favorable determination_letter to the meba plan p filed a petition for declaratory_judgment under sec_7476 i r c respondent commissioner moved under rule a tax_court rules_of_practice and procedure that the board_of trustees of the meba pension_trust the board be joined as a party to this action we granted that motion and the board was joined as a party to this action after the case was submitted for decision on the administrative record respondent commissioner filed a motion to dismiss for lack of jurisdiction asserting that p was not entitled to file suit under sec_7476 i r c because as a retired participant p did not qualify as an interested_party under sec_7476 i r c held p as a retired employee of a collectively_bargained_plan is not an interested_party for purposes of sec_7476 i r c where the plan amendments do not result in a plan termination john f romann pro_se laurence d zeigler for the respondent commissioner paul a green for the respondent board_of trustees meba pension_trust opinion chabot judge this matter is before the court on respondent commissioner’s motion to dismiss for lack of jurisdiction the issue for decision is whether petitioner is an interested_party entitled to file a petition for declaratory_judgment pursuant to sec_7476 with respect to the continuing qualification of the meba pension_trust regulations hereinafter sometime referred to as the meba plan under subchapter_d of chapter sec meba is an acronym for marine engineers’ beneficial association background this case was submitted for decision on the basis of an administrative record as filed by and appropriately certified on unless indicated otherwise all chapter subchapter and section references are to chapters subchapters and sections of the internal_revenue_code_of_1986 as in effect at the time the petition herein was filed behalf of all the parties under rule b the administrative record as so filed and certified is incorporated herein by this reference statements as to facts represented therein are assumed to be true for purposes of the motion to dismiss additional facts for purposes of this motion have been found on the basis of petitioner’s admissions when the petition for declaratory_judgment was filed the address of the board_of trustees of the meba pension_trust hereinafter sometimes referred to as the board was in baltimore maryland procedure on date the board formally asked the baltimore md district_director of the irs hereafter sometimes referred to as the district_director to issue a favorable determination_letter that the meba plan would remain tax-qualified upon adoption of certain amendments the board had already issued a notice to interested parties that it intended to file for such an advance determination this notice was printed in the march date issue of marine officer a newspaper which is published by the marine engineers’ beneficial association afl- cio and distributed to members and pensioners on date petitioner wrote to the district_director with comments regarding the continuing tax-qualified status for the meba plan unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure on date the district_director wrote to petitioner acknowledging receipt of petitioner’s march letter the october letter states in part we have received your comments as an interested_party in regard to the application_for determination submitted on behalf of the meba plan on date the district_director wrote to the board that the district_director had received comments from interested parties about the plan’s tax-qualified status and that these comments did not have an adverse effect on the plan’s qualification and made a favorable determination as to the qualification of the meba plan also by letter dated date the district_director wrote to petitioner of the district director’s favorable determination regarding the meba plan’s qualification this letter states interested parties who make comments on a determination_letter request may petition the u s tax_court for a declaratory_judgment regarding the determination if they disagree with the determination on date petitioner filed a petition with this court asking for a declaratory_judgment under sec_7476 that the meba plan as amended does not meet the requirements of sec_401 after petitioner filed an amended petition respondent commissioner filed a motion pursuant to rule a to join the board as a party to this action we granted that motion and the board was joined as a party after the stipulated administrative record was filed and additional exhibits were made part of the administrative record on petitioner’s motions we ordered that the instant case was submitted for disposition on the administrative record under rule respondent board on opening brief challenged petitioner’s status as an interested_party eligible to petition the court for declaratory_judgment under sec_7476 respondent commissioner challenged on opening brief our jurisdiction of certain of petitioner’s contentions but did not then challenge petitioner’s standing to bring the instant case petitioner’s brief responded to respondent board that he is a participant in the meba plan an interested_party and a former employee and so is entitled to bring the instant declaratory_judgment case respondent commissioner then filed the instant motion to dismiss for lack of jurisdiction because petitioner did not have standing to bring the instant case facts the meba plan the meba plan was established as of date pursuant to collective-bargaining agreements and has been continued over the years by a series of collective-bargaining agreements the meba plan is a multiemployer_plan that includes both defined benefit and defined contribution money purchase pension components the meba plan had received a favorable determination_letter dated date to take account of amendments adopted on date as the result of a collective-bargaining agreement effective date several changes were made to the meba plan amendment modified the meba plan to include a supplemental pension benefit hereinafter sometimes referred to as the spb that was to be paid to eligible pensioners starting date and ending the earlier of date or the date of the pensioner’s death the expiration of the spb was extended first to date and then to date by collective bargaining agreements entered into in amendments to the meba medical and benefits plan hereinafter sometimes referred to as meba medical resulted in retired participants’ being required to pay a fee for continued retiree health_insurance_coverage pensioners affected by the amendments to meba medical were given three options as follows terminate health care coverage authorize the meba plan both the amended petition and respondent board’s answer state that this collective-bargaining agreement was effective date respondent commissioner’s answer does not deal with the effective date of this collective-bargaining agreement the copy of amendment in the stipulated administrative record indicates that amendment was adopted in principle on date was ratified as revised on date and became effective on or as of date these different dates are symptomatic of lack of clarity at many points in the record but do not affect our analyses or conclusions to pay all or a portion of the spb directly to meba medical up to the amount of the pensioner’s contribution for continued coverage or pay the pensioner’s contribution for continued coverage from the pensioner’s pocket directly to meba medical to elect the first option a participant was required to check a box and sign an election form that reads as follows i elect on behalf of myself and my family not to be covered by the meba medical and benefits plan medical plan i understand that any supplemental pension benefit payable under the meba pension_plan pension_plan will be paid directly to me subject_to any withholding i may authorize i further understand that as a result of this election i and my family will be permanently prohibited from participating in the medical plan as a pensioner i understand that my election to exclude myself and my family from coverage as a pensioner under or otherwise participate in the medical plan as a pensioner is irrevocable and may never be changed table shows the monthly spb to and the medical benefits contribution from petitioner and other pensioners with less than years_of_service table year spb medical dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure meba plan instrument article i of the meba plan instrument provides definitions section dollar_figure of article i provides as follows the term effective date of pension shall mean the date as of which payment of pension benefits shall commence which is the first day of the month following the month in which occurs the latest of the application_for pension benefits is received at the plan office the employee terminates covered employment and the employee’s last vacation period terminates section dollar_figure of article i defines employee as follows the term employee shall mean a licensed officers employed by employers b c d port engineers port electricians and hull inspectors for whom employers are obligated to make contributions to the meba pension_trust pursuant to collective bargaining agreements with the union other employees for whom employers are obligated to make contributions to the meba pension_trust pursuant to collective bargaining agreements with the union and certain employees officials and representative of the union and any of its affiliates the association the rou and the meba pension medical and benefits vacation and training plans who are not covered by a collective bargaining agreement and for whom contributions are made to the meba pension_trust as determined by the trustees subject_to the trust agreement and to the extent permitted by law the applicable provisions set forth in the collective bargaining agreements between the union or any of is affiliates and the employers e notwithstanding anything to the contrary any person who is an active_participant in or receiving a pension from district no meba pension_plan covering certain employees of the union and the plan office the staff plan shall not be considered an employee other definitions are included in different parts of the meba plan instrument sec_2adollar_figure of article ii-a provides as follows a to retire or be retired or in retirement an employee must withdraw completely from a covered employment b work aboard any vessel and c in the case of a port engineer port electrician or hull inspector any service in the maritime industry that involves a licensed officer’s knowledge or expertise including but not limited to knowledge or expertise in construction repair operational or maintenance activities complete taking of his earned vacation and furnish the plan office with satisfactory documentary proof that he has withdrawn from membership in the union and the rou and has surrendered his seaman’s papers to the trustees a pensioner who wants to return to maritime employment without penalty must ask the trustees in writing for permission to do so sec_2adollar_figure of article ii-a penalties could include the following suspension of the pension for the month in which the employment occurs and for up to the next months return of any lump sum distribution previously paid and forfeiture of eligibility for benefits under meba membership sec_2adollar_figure of article ii-a petitioner petitioner is retired and is receiving a pension under the meba plan his regular monthly pension became effective date the amount for was dollar_figure for was dollar_figure for was dollar_figure and for was dollar_figure these amounts are in addition to the spb supra table petitioner received a check in the amount of dollar_figure representing his spb for january through date and thereafter received his spb monthly petitioner retains a valid chief engineer’s license issued by the u s coast guard for standby use if needed by meba on date petitioner elected to forgo continued health care coverage through meba medical petitioner checked option one and signed the election form discussed supra which explicitly states that the election to forgo medical benefits for the participant and the participant’s family is irrevocable discussion section gives the tax_court jurisdiction to make a declaratory_judgment with regard to the tax-qualified status of a retirement_plan sec_7476 provides in pertinent part as follows sec_7476 declaratory judgments relating to qualification of certain retirement plans a creation of remedy --in a case of actual controversy involving-- a determination by the secretary with respect to the initial qualification or continuing qualification of a retirement_plan under subchapter_d of chapter or a failure by the secretary to make a determination with respect to-- a such initial qualification or b such continuing qualification if the controversy arises from a plan amendment or plan termination upon the filing of an appropriate pleading the tax_court may make a declaration with respect to such initial qualification or continuing qualification any such declaration shall have the force and effect of a decision of the tax_court and shall be reviewable as such for purposes of this section a determination with respect to a continuing qualification includes any revocation of or other change in a qualification b limitations -- petitioner --a pleading may be filed under this section only by a petitioner who is the employer the plan_administrator an employee who has qualified under regulations prescribed by the secretary as an interested_party for purposes of pursuing administrative remedies within the internal_revenue_service or the pension_benefit_guaranty_corporation the statute provides that only certain persons are permitted to file a pleading to initiate a proceeding for such a declaratory_judgment sec_7476 petitioner maintains that he is a permissible petitioner because in the words of sec_7476 he is an employee who has qualified under regulations prescribed by the secretary as an interested_party for purposes of pursuing administrative remedies within the internal_revenue_service respondent commissioner contend sec_5 that petitioner does not qualify as an interested_party because the meba plan is collectively bargained and so the applicable regulation is sec_1_7476-1 income_tax regs this regulation requires an interested_party to be a present employee and petitioner had retired and so was not a present employee at the relevant time of determination and petitioner is not an interested_party under any other provision in the regulations petitioner responds that he qualifies as an interested_party because he is considered retired for pension purposes only respondent commissioner misinterprets sec_1_7476-1 income_tax regs the supreme court’s interpretation of the term employee in 519_us_337 should be applied to sec_7476 and in any event respondent board concurs in the filing and granting of respondent commissioner’s motion to dismiss he is an interested_party under sec_1_7476-1 income_tax regs relating to plan terminations we agree with respondent commissioner preliminary comments firstly it is well settled that this court can proceed in a case only if we have jurisdiction and that any party or the court sua sponte can question jurisdiction at any time even after the case has been tried and briefed normac inc 90_tc_142 88_tc_1063 n and cases cited therein we have jurisdiction to determine jurisdiction and whenever it appears that this court may not have jurisdiction to entertain the proceeding that question must be decided 35_tc_177 89_tc_352 n where this court’s jurisdiction is duly challenged the jurisdiction must be affirmatively shown wheeler’s peachtree pharmacy inc v commissioner t c pincite 18_bta_533 in particular petitioner has the burden of proving that the jurisdictional requirements of sec_7476 have been met rule c a 98_tc_88 74_tc_1118 affd without published opinion 661_f2d_913 3d cir secondly respondent commissioner acknowledges advising petitioner that petitioner was an interested_party not only during the administrative processing of respondent board’s application but also in the pleadings in the instant case respondent commissioner maintains that these actions cannot serve to give petitioner interested_party status because the court’s jurisdiction is statutory and cannot be enlarged by the actions of the parties petitioner responds as follows admits the fact that commissioner advised the petitioner that he was an interested_party entitled to file a petition for declaratory_judgment in the u s tax_court administrative record exhibits 4-d 9-i and 10-j admits that the court’s jurisdiction is statuatory sic and that the u s supreme court has power to prescribe that the statute shall not abridge enlarge or modify the substantive right of the petitioner as an interested_party to appeal the decision of the commissioner who abused discretion in the issuance of a favorable leter sic of determination dated date to the board_of trustees meba pension_trust out of time see official court record petitioners opening brief section viii argument note on page sec_78 and sec_79 at b i ii and based on information supplied administrative record exhibit 11-k para instead of issuing a timely letter of favorable determination based upon required information supplied for determination of the entire plan as amended u s code title rule judiciary judicial procedure official court record petitioners opening brief section viii argument at note note page sec_65 through respondent is correct that our jurisdiction cannot be enlarged by agreement of the parties or waiver or failure to object 71_tc_564 see eg 90_tc_845 affd without published opinion 872_f2d_1021 2d cir this is true of federal courts generally and not merely because of some special characteristic of this court 475_us_534 thirdly a legislative_regulation which is issued pursuant to a specific congressional grant of authority to the secretary_of_the_treasury is entitled to greater deference than an interpretive regulation which is promulgated under the general rulemaking power vested in the secretary by sec_7805 peterson marital trust v commission102_tc_790 and cases cited ther78_f3d_795 2d cir sec_1_7476-1 income_tax regs relating to interested parties has been promulgated under the specific instruction in sec_7476 that a person who wishes to be an employee party-petitioner in a sec_7476 declaratory_judgment proceeding must be one who has qualified under regulations prescribed by the secretary as an interested_party for purposes of pursuing administrative remedies within the internal_revenue_service accordingly this regulation is a legislative_regulation to be valid sec_1_7476-1 income_tax regs need not be the only or even the best construction of sec_7476 see atlantic mutual ins co v commissioner u s ___ 118_sct_1413 date the supreme court has stated that a reviewing court need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading the court would have reached if the question initially had arisen in a judicial proceeding 467_us_837 ndollar_figure citations omitted we proceed to consider first whether petitioner qualifies as an interested_party under sec_1_7476-1 income_tax regs relating to collectively bargained plans if petitioner does not so qualify we then consider whether sec_1 b income_tax regs relating to plan terminations applies to the instant case in such a way as to enable petitioner to qualify as an interested_party collectively bargained plans sec_1_7476-1 income_tax regs provides the detailed rules for determining who is an employee who has qualified as an interested_party within the meaning of sec_7476 paragraph b of the regulation provides the general_rule if paragraphs b and of this section do not apply paragraph b of the regulation supersedes paragraph b in the case of certain plans covering a principal_owner paragraph b of the regulation supersedes paragraphs b and in the case of certain plan amendments paragraph b of the regulation supersedes paragraphs b and in the case of collectively bargained plans sec_1_7476-1 income_tax regs provides in pertinent part as follows sec_1_7476-1 interested parties b interested parties-- collectively bargained plans in the case of an application with respect to a plan described in sec_413 relating to collectively bargained plans paragraphs b and of this section shall not apply and all present employees covered by a collective-bargaining agreement pursuant to which the plan is maintained shall be interested parties plan terminations in the case of an application_for an advance determination with respect to whether a plan termination affects the continuing qualification of a retirement_plan paragraphs b and of this section shall not apply and all present employees with accrued_benefits under the plan all former employees with vested benefits under the plan and all beneficiaries of deceased former employees currently receiving benefits under the plan shall be interested parties c special rules for purposes of paragraph b of this section and sec_1_7476-2 time of determination the status of an individual as an interested_party and as a present employee or former employee shall be determined as of a date determined by the applicant which date shall not be earlier than five business days before the first date on which the notice of the application is given to interested parties pursuant to sec_1_7476-2 nor later than the date on which such notice is given paragraph b of the regulation supersedes paragraph b and in the case of plan terminations the meba plan instrument states in its preamble that it is a collectively_bargained_plan all the parties herein state that it is a collectively_bargained_plan we have so found accordingly the determination of whether petitioner has qualified as an interested_party under treasury regulations is to be made under sec_1_7476-1 income_tax regs under this provision present employees covered by a collective- bargaining agreement pursuant to which the plan is maintained shall be interested parties the regulation does not define the term present employee however the meaning of this term may be gleaned from the regulation’s use of other terms in particular paragraph b of the regulation discussed infra distinguishes between present employees former employees and beneficiaries of deceased former employees paragraph c of the regulation distinguishes between present employee and former employee and paragraph c of sec_1_7476-2 income_tax regs provides one set of notification rules for present employees in subparagraph thereof and a different set of the question of whether sec_1_7476-1 income_tax regs supersedes paragraph b of the regulation is dealt with infra notification rules for former employees and beneficiaries in subparagraph thereof based on the foregoing we conclude that these regulations distinguish between present employees and former employees as mutually exclusive categories as a result if petitioner’s status is that he is a former employee then he would not be a present employee and as a result he would not be an interested_party within the meaning of sec_1_7476-1 income_tax regs sec_1_7476-1 income_tax regs provides that the status of an individual as an interested_party is to be determined as of a date generally during a 6-business-day period ending on the date that the relevant notice was given to interested parties supra note under this regulation the individual applicant is to determine which date during this period is to be the status_determination_date the parties have not directed our attention to and we have not found anything in the record that shows that the board has determined a date in conformity with sec_1_7476-1 income_tax regs nor does the administrative record show precisely when the notice was given however the administrative record shows that the notice was given by an announcement published in the march date issue of a publication called marine officer and we conclude that petitioner must have received the notice on or before date the date he first wrote to the district_director about the plan we think it is more_likely_than_not that that issue of marine officer was first distributed in february or early date under these circumstances in order to carry his burden_of_proof as to jurisdiction petitioner must persuade us that it is more_likely_than_not that he was a present employee at whatever time we might reasonably conclude was the correct determination_period under sec_1_7476-1 income_tax regs most likely some time in february or early date petitioner’s pension became effective date under section dollar_figure of article i of the meba plan instrument petitioner’s pension became effective the month after the month in which the latest of the following occurred petitioner’s application_for pension was received at the plan office petitioner ended his covered employment and petitioner ended his last vacation period all three of these requirements had to have been met by date for petitioner’s pension to have been effective on date under sec_2adollar_figure of article ii-a of the meba plan instrument a participant is considered retired when she or he completely withdraws from covered employment for petitioner’s pension to have become effective date petitioner must have withdrawn completely from covered employment before that date petitioner does not contend that he returned to employment covered under the meba plan at any time after the date effective date of his pension indeed petitioner does not contend that he returned to any employment on behalf of any of the employers in the meba plan after date thus for any time after that date including early petitioner was a former employee and he was not a present employee accordingly we conclude that based on our findings as to the timing of the determination_period under sec_1_7476-1 income_tax regs petitioner was not a present employee during that period and so petitioner cannot be an interested_party under paragraph b of sec_1_7476-1 income_tax regs this conclusion is based on our analysis of the evidence in the record and our conclusion as to what the preponderance_of_the_evidence leads to thus the burden_of_proof is immaterial to this conclusion 110_tc_189 ndollar_figure and cases cited therein petitioner contends that he is classified as retired for pension purposes only petitioner further argues that-- to the same effect under paragraph b of sec_1_7476-1 income_tax regs see dillon v commissioner tcmemo_1993_239 affd without published opinion 16_f3d_1227 8th cir and under paragraph b of this regulation see jones v commissioner tcmemo_1980_512 affd without published opinion 676_f2d_710 9th cir see also day v commissioner tcmemo_1985_251 nn b article 2adollar_figure of the regulations states to be considered retired an employee must --- the petitioner is still an employee under article 2a and remains an employee notwithstanding article dollar_figure of the meba trust regulations administrative record exhibit 1-a pages and of the trust regulations otherwise the petitioner could not comply with the provisions of article 2adollar_figure of the meba trust regulations in respect to re-employment of pensioners during conditions of officer shortages response exhibit and response exhibit petitioner misreads the cited provision of the meba plan instrument as can be seen from the text of sec_2adollar_figure of article ii-a of the meba plan instrument attainment of retired 2adollar_figure retire and maritime employment defined a to retire or be retired or in retirement an employee must withdraw completely from a covered employment b work aboard any vessel and c in the case of a port engineer port electrician or hull inspector any service in the maritime industry that involves a licensed officer’s knowledge or expertise including but not limited to knowledge or expertise in construction repair operational or maintenance activities complete the taking of his earned vacation and furnish the plan office with satisfactory documentary proof that he has withdrawn from membership in the union and the rou and has surrendered his seaman’s papers to the trustees status can be achieved only by taking steps which effectively preclude any current employment and make unlikely any future employment sec_2adollar_figure of article ii-a of the meba plan instrument provides for exceptional circumstances under which a retiree could return to covered employment without suffering the full range of penalties provided by sec_2adollar_figure and sec_2a those circumstances are war or national emergency subsection a and shortage of personnel subsection a those circumstances come into play only if a the war national emergency or shortage of personnel exists b the pensioner notifies the meba plan trustees in writing and c the meba plan trustees permit the pensioner to return to covered employment we have not found and petitioner has not directed our attention to anything in the record in the instant case that suggests that any such specified emergency condition existed that petitioner requested permission to return to covered employment or that petitioner was granted permission to return to covered employment thus as we see the situation the provisions of the meba plan instrument to which petitioner directs our attention make it clear that petitioner was no longer a present employee under the meba plan instrument throughout the relevant period for determining petitioner’s status petitioner also appears to assert that respondent commissioner misinterprets sec_1_7476-1 income_tax regs as follows a denies that sec_1_7476-1 income_tax regs provides that interested parties with respect to an application_for a determination regarding a collectively_bargained_plan must be present employees covered by a c b agreement pursuant to which plan is maintained------- petitioners sic denial is grounded upon alleged mis-interpretation of inc tax regulation b by the respondent commissioner irs b it is sometimes considered unfortunate that retired employees must be covered under a collectively_bargained_plan instead of being able to enjoy the liberty to appoint their own representative s if such were possible this litigation may have been avoided see official court record petitioners sic reply to respondent commissioner irs answer to amended petition for declaratory judgement retirement_plan on page under f-14 and continuing on page administrative record exhibit 14-n page para an amicus on page reproduced as page as a part of the official court record in petitioners sic opening brief a reference to entire paragraph at the top of the page c the petitioner alleges that it would appear that the secretary in writing the remedial mechanism s available under sec_1 a sic would have been mindful of paragraph b above and so worded sec_1 b sic of the income_tax regulations to insure that all present employees covered by a collective bargaining agreement pursuant to which the plan is maintained shall be interested parties we conclude that respondent commissioner has correctly interpreted sec_1_7476-1 income_tax regs paragraph of sec_7476 provides that a declaratory_judgment proceeding may be brought under sec_7476 only by a person who fits within a category listed in that paragraph the only category that petitioner claims to fit within is-- an employee who has qualified under regulations prescribed by the secretary as an interested_party for purposes of pursing administrative remedies within the internal_revenue_service petitioner cannot fit within that category and thus cannot bring the instant proceeding unless he qualifies under the applicable regulations petitioner claims that he qualifies under sec_1 b income_tax regs this regulation provides only one category of persons who are interested parties-- all present employees covered by a collective-bargaining agreement pursuant to which the plan is maintained because this regulation does not provide any other category of persons who are interested parties it follows that interested parties under paragraph b of the regulation must be present employees covered by a collective-bargaining agreement pursuant to which the plan is maintained petitioner’s contention in paragraphs a and b does not specifically call for invalidation of the regulation or judicial rewriting of the regulation but rather appears to be a plea that retired employees should have some special status that would entitle them to interested_party status sec_1_7476-1 income_tax regs provides a series of exceptions however none of these exceptions applies to paragraph b of the regulation it is clear from the legislative_history that the statute gives a special status to employees and that this was not inadvertent see infra appendix however the statute does not in terms require that retired employees must as petitioner suggests be able to enjoy the liberty to appoint their own representative s our examination of the legislative_history does not bring to light any such intended requirement our examination of those portions of the record that petitioner cites supra in his paragraph b does not bring to light any such requirement on the contrary it clearly emerges that the congress entrusted the treasury_department with the specific task of writing interested_party regulations the treasury_department has done so as our analysis supra shows in most instances only present employees of one sort or another can qualify as interested parties under the regulations in the case of plan terminations the focus shifts to certain former employees and beneficiaries of deceased former employees perhaps the objectives sought to be furthered by erisa would have been better served if the treasury_department had issued regulations more in line with petitioner’s suggestion however erisa does not require the treasury_department to do so whether we focus merely on the enacted words or take into account the legislative_history in order to understand the enacted words under these circumstances we shall not rewrite the authorized regulations to meet petitioner’s concerns see 94_tc_610 petitioner also asserts that the supreme court’s decision in 519_us_337 requires sec_7476 to be construed to include petitioner as an interested_party we disagree the careful unanimous opinion of the supreme court in robinson v shell oil co points out that employee has a variety of meanings in sec_701 sec_703 sec_706 and a b and c of title vii of the civil rights act of publaw_88_352 78_stat_254 as amended the opinion concludes that employee as used in sec_704 of publaw_88_352 78_stat_257 is ambiguous and further concludes that the purposes of that sec_704 would best be served by construing employee to include former employee in the instant case the plain language of the statute makes it clear that not every employee will be an interested_party also in the instant case the plain language of the statute specifically commits to the treasury_department the task of defining which employees are to be interested parties finally in the instant case the regulations promulgated under this specific grant of authority make it clear that under some circumstances certain former employees can be interested parties thus the analysis appearing in robinson v shell oil co supra does not apply so as to require that we interpret the term present employee in sec_1_7476-1 income_tax regs to include former employee we hold for respondent commissioner that petitioner is not an interested_party within the meaning of sec_1_7476-1 income_tax regs plan terminations petitioner also asserts that there were at least three plan terminations and thus sec_1_7476-1 income_tax regs supra note applies to the instant case and he qualifies as an interested_party under that provision of the regulations we have examined the situation as disclosed by the record and do not understand that there has been a termination of the meba plan firstly we have not found and petitioner has not directed our attention to any statutory or regulatory provision or any case law dealing with sec_7476 under which the events in the record could fairly be described as a termination or partial_termination secondly we note that sec_411 deals with terminations we have not found and petitioner has not directed our attention to any statutory or regulatory provision or any case law dealing with sec_411 under which the events in the record could fairly be described as a termination or partial terminationdollar_figure thirdly we note that u s c sec_1341a deals with terminations of multiemployer plans the events that petitioner complains of do not constitute terminations within the meaning of u s c sec_1341a see kershaw multiemployer plans--special rules 359-3d tax mgmt bna a-35 we hold for respondent that sec_1_7476-1 income_tax regs does not apply to the instant case as a result of the foregoing we conclude that petitioner is not an interested_party within the meaning of sec_7476 and thus he does not have standing to bring the instant case __________________________ it must be clearly understood that our dismissal is only for lack of jurisdiction because under the statute and the legislative regulations petitioner does not have the standing to bring the instant case we do not rule either expressly or by implication on the merits of any of the parties’ contentions as to whether the meba plan is tax-qualified further we do not rule either expressly or by implication on whether petitioner may initiate a proceeding under any other part of erisa the see sec_1_411_d_-2 income_tax regs lieber lieber on pensions sec_3 big_number big_number pincite employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 as amended to secure any of the relief he contends he is entitled to in light of the foregoing respondent commissioner’s motion to dismiss will be granted and an appropriate order will be entered dismissing the instant case for lack of jurisdiction appendix on date the senate committee on labor and public welfare reported s the retirement income security for employees act s did not include provisions for declaratory judgments cong rec sec_601 of s as reported on date by the senate committee on finance provided for declaratory judgments as to tax-qualified status of employee_plans proposed sec_7477 provided as follows sec_7477 procedure a right to bring action -- actions brought by employees intervention by employer --an action for a declaratory_judgment with respect to a determination obtained by an employer or by a trustee may also be brought by an individual who was an employee of the employer during the period with respect to which the judgment is sought in any such action brought by an employee the employer may intervene in s rept to accompany s the finance_committee stated as follows the committee believes that both employers and employees should have a right to court adjudication in the situations described above the bill deals with the problem by providing that in the event of an unfavorable determination or failure to make a determination the employer may ask the tax_court for a declaratory_judgment as to the status of a new plan a plan amendment or a plan to be terminated in addition the committee has decided that interested employees should be allowed to participate in the consideration by the service of an employer’s request for a determination and any controversy connected with it an employee who intervenes in the service’s determination procedure is to be entitled to receive a copy of the determination issued by the service in connection with the proceeding if the employee questions a service determination with respect to the qualification of a particular plan he may petition the tax_court to issue a declaratory_judgment as to the status of the plan the committee believes that this procedure is desirable because it will permit all interested parties to the controversy the government the trustee the employer and his employees to have an opportunity to participate in the administrative determination of the matter and to have an opportunity to contest the service determination of the matter s rept c b supp on date the senate began floor debate on s and adopted as a substitute an amendment which embodied an agreement between leaders of the senate_finance_committee and the senate labor and public welfare committee the substitute embodied elements of s as reported and s as reported in particular sec_601 of the substitute includes precisely the same language as sec_601 of s relating to declaratory_judgment actions brought by employees on date after the senate completed action on further amendments to s the senate took up h_r a bill previously passed by the house of representatives and added the language of s as amended as an amendment at the end of h_r cong reg the senate then passed h_r as thus amended cong rec as a result of the foregoing the language of h_r as amended and passed by the senate insofar as it related to declaratory_judgment actions brought by employees was identical to the language of s as reported by the senate_finance_committee and described in s rept accordingly it is appropriate to look to the senate finance committee’s report on s for an authoritative explanation of sec_601 of h_r as passed by the senate on date the house committee on education and labor reported h_r the employee benefit security act h_r did not include provisions for declaratory judgments on date the house_committee_on_ways_and_means reported h_r to provide pension reform sec_1041 of h_r provided for declaratory judgments as to tax- qualified status of employee_plans proposed sec_7476 was identical to what was enacted except that the bill did not provide that the pension_benefit_guaranty_corporation could be a petitioner in h rept to accompany h_r the house ways_and_means_committee stated as follows since the special tax benefits provided by the tax law are provided as an incentive to employers to adopt plans which provide for broad coverage of employees and protection of participants and beneficiaries these individuals are to be treated as interested parties under regulations prescribed by the secretary or_his_delegate and thus may petition the tax_court to declare that the plan as constituted does not satisfy the requirements of the tax law designed to protect the employees and their beneficiaries as intended by congress for example a participant under a plan would be entitled to bring an action if he alleges that the vesting provisions under the plan do not satisfy the minimum vesting requirements of the tax law sec_411 and thus the plan is not entitled to the tax benefits provided for qualified_plans unless the plan is amended to satisfy the minimum vesting requirements similarly such an action might be brought with regard to the antidiscrimination the participation and coverage or other requirements of current law or as added by this bill h rept 1974_3_cb_244 h_r reported on date and h rept c b supp are identical on this matter to h_r and h rept respectively h_r introduced on date and referred to the house education and labor committee cong rec did not include provisions for declaratory judgments on date the house of representatives agreed to substitute the texts of h_r and h_r for the text of h_r and then passed h_r cong rec as a result of the foregoing the language of h_r as amended and passed by the house of representatives insofar as it related to declaratory_judgment actions brought by employees was identical to the language of h_r and h_r as reported by the house ways_and_means_committee and described in h rept and h rept respectively accordingly it is appropriate to look to the house ways and means committee’s reports on h_r and h_r for an authoritative explanation of sec_1041 of h_r as passed by the house of representatives on date the senate struck out all after the enacting clause of h_r and inserted in lieu thereof the text of h_r as passed on date on date the conference committee reported h_r and in the joint explanatory statement accompanying the reported legislative language described the pertinent part of the declaratory_judgment provision as follows h conf rept 1974_3_cb_415 tax_court declaratory_judgment proceedings both the house bill and the senate amendment provide a procedure for obtaining a declaratory_judgment with respect to the tax-qualified status of an employee_benefit_plan under both the house and senate versions of the bill jurisdiction to issue a declaratory_judgment is given to the united_states tax_court this remedy is available only if the internal_revenue_service has issued a determination as to the status of the plan which is adverse to the party petitioning in the tax_court or has failed to issue a determination but the petitioner has exhausted his administrative remedies inside the internal_revenue_service the differences between the bill as passed by both the house and the senate are technical in nature for example the senate amendment provides that the burden_of_proof is to be on the petitioner the employer plan_administrator or employee as to those grounds set forth in the internal_revenue_service determination the burden_of_proof is to be on the service as to any other grounds that the service relies upon in the court_proceeding eg if the service does not issue a determination as to the plan then the service is to have the burden_of_proof as to every ground as to which it relies on the other hand the house bill does not make specific provisions for burden_of_proof under the conference agreement the house provision is accepted with a number of amendments the pension_benefit_guaranty_corporation is permitted to be a petitioner on the same basis as other petitioners employees are permitted to be petitioners if they qualify as interested parties under treasury regulations and have exhausted their administrative remedies it is contemplated that only those employees who are entitled to petition the secretary of labor under section of this act are to be treated as interested parties it is contemplated that the question as to who bears the burden_of_proof will be determined by the tax_court under its existing rule-making authority under the existing tax_court rules the taxpayer has the burden_of_proof as to matters in the notice_of_deficiency as to matters raised by the service at the time of the tax_court hearing the service has the burden it is expected that rules similar to these will be adopted by the tax_court the legislative language thus described in the conference committee joint explanatory statement was enacted as sec_1041 of the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829
